              Case 2:19-cr-00259-JCC Document 57 Filed 02/18/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                        CASE NO. CR19-0259-JCC
10
                                   Plaintiff,                ORDER
11
                     v.
12
            RYAN S. HERNANDEZ,
13
                                   Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order

16 of forfeiture (Dkt. No. 56). The Government seeks final forfeiture of the following electronics:

17          1. One Seagate external hard drive, serial no. Z84112WS;

18          2. One Apple Macbook, serial no. C02MN8TDFD57;

19          3. Nintendo Switch console, serial no. XAW10001300634;

20          4. Nintendo Switch console, serial no. XAW10021377616;

21          5. IS-Nitro-Emulator, serial no. 08050639; and

22          6. NDEV wireless device, serial no. NMA20089065.

23          The Court, having reviewed the motion and the relevant record, hereby FINDS entry of a
24 final order of forfeiture is appropriate because:

25

26


     ORDER
     CR17-0207-JCC
     PAGE - 1
                 Case 2:19-cr-00259-JCC Document 57 Filed 02/18/21 Page 2 of 2




 1          •        In the plea agreement entered on January 31, 2020, the Defendant agreed to

 2 forfeit his interest in the above-identified electronics pursuant to 18 U.S.C. § 1030(i). (Dkt. No.

 3 11);

 4          •        On November 23, 2020, the Court entered a Preliminary Order of Forfeiture

 5 finding the above-identified electronics forfeitable pursuant to 18 U.S.C. § 1030(i) and forfeiting

 6 the Defendant’s right, title, and interest in them. (Dkt. No. 39);

 7          •        Thereafter, the United States published notice of the pending forfeitures as

 8 required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt.

 9 No. 51) and provided direct notice to potential claimants as required by Federal Rule of Criminal

10 Procedure 32.2(b)(6)(A) (Dkt. No. 56-1); and,

11          •        The time for filing third-party claims has expired, and none were filed.

12          THEREFORE, THE COURT ORDERS:

13          1)       No right, title, or interest in the above-identified electronics exists in any party

14 other than the United States;

15          2)       The above-identified electronics are fully and finally condemned and forfeited, in

16 their entirety, to the United States; and,

17          3)       The United States Department of Justice, the Federal Bureau of Investigation,

18 and/or their representatives, are authorized to dispose of the above-identified electronics as
19 permitted by law.

20          DATED this 18th day of February 2021.

21

22

23

24

25
                                                             A
                                                             John C. Coughenour
26                                                           UNITED STATES DISTRICT JUDGE


     ORDER
     CR17-0207-JCC
     PAGE - 2
